PER CURIAM.
Notice of appeal was filed in this case on October 18,1977. The law is so well settled as to render citations superfluous that the burden is on the appellant to furnish to the appellate court a record sufficient for the appellate court to resolve the issues raised by appellant on appeal. In due course, after this case had matured for consideration, it received the consideration of a panel of this court whereupon, of the court’s own volition, an order was entered which recited, inter alia, that “although we have authority to dismiss the appeal for lack of a sufficient record or to summarily affirm, we nevertheless are of the view that justice will better be served in this case by affording appellant an opportunity to prepare or have prepared a proper record.” We thereupon cited several cases which have considered similar problems. In addition, we cited a rule of the new Florida Rules of Appellate Procedure. Notwithstanding this court’s efforts towards guidance, no record has been filed herein, but appellant has filed a “motion for supplemental instructions regarding order relating to record on appeal”. We find said motion to be without merit and the same is denied. Further, appellant having failed to demonstrate error by an appropriate record, the final judgment here appealed is
AFFIRMED.
BOYER, Acting C. J., and SMITH and BOOTH, JJ., concur.